Citation Nr: 0109708	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the RO denied service connection for a bilateral foot 
disorder.  The veteran filed a timely notice of disagreement 
and her appeal has been perfected to the Board.


REMAND

The veteran and her representative contend that the veteran 
has suffered a bilateral foot disorder since her active 
military service.  In the alternative, she maintains that in-
service basic training and drilling activities aggravated the 
disorder.

Initially, the Board observes that the veteran's service 
medical records were damaged by the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  As 
the possibility exists that documents relating to the 
veteran's claim may have been lost in the fire, there is a 
heightened duty to assist the veteran under these 
circumstances.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).
 
After assessment of the available service medical records, 
the Board notes that the veteran's entrance examination 
failed to reveal any history, complaints, or abnormal 
findings as to her feet.  Consequently, at issue is whether 
the veteran's bilateral foot disorder was present at the time 
she entered military service.  The applicable regulation 
states, in summary, that those persons entering military 
service are presumed to be in sound physical and mental 
condition, except for conditions that are noted on their 
service entrance physical examinations.  See 38 C.F.R. 
§ 3.304(b) (2000).  The presumption may be rebutted with pre-
service medical records and/or medical opinions indicating 
that the disorder in question existed prior to service.  See 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The veteran did 
not submit, nor did the RO obtain, pre-service medical 
records or opinions that demonstrate a pre-service bilateral 
foot disorder. 

Furthermore, the Board notes the evidence of record that the 
veteran currently suffers a bilateral foot disorder, as 
diagnosed in records originating from the Pittsburgh, 
Pennsylvania VA Medical Center (VAMC).  In addition, 
bilateral foot ailments were noted in her service medical 
records.  For service connection purposes, however, the 
question remains whether the veteran's in-service bilateral 
foot ailments, or any other in-service disease or injury, 
underlie her current bilateral foot disorder, as the veteran 
claimed.  Although the veteran stated her belief in the 
matter, as a layperson, the veteran is not competent to give 
a medical opinion concerning a current medical diagnosis of 
disability or its relation, if any, to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As noted above, there is no medical evidence regarding 
whether the veteran's bilateral foot disorder existed prior 
to her service.  Furthermore, there is no medical opinion of 
record that links current bilateral foot pathology, or an 
increase in the severity of any pre-service bilateral foot 
pathology, to any incident of military service.  Therefore, 
inasmuch as there is insufficient medical evidence to decide 
the claim, the veteran should be afforded a VA examination. 

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of a bilateral 
foot disorder, which have not been 
obtained to date, with special attention 
to her period of service and records 
compiled during the years following her 
discharge from service until 1997.  These 
sources may include private medical 
records showing treatment of the claimed 
disability, employment physical 
examinations, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.

2.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any bilateral 
foot disorder.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in her 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  Following examination, the 
physician should diagnose any current 
bilateral foot disorder.  The physician 
should render an opinion, as to whether 
it is as least as likely as not that any 
current bilateral foot disorder is in any 
way related to the veteran's active 
military service, or whether it is due to 
other causes.  The physician should 
specifically address whether such 
disability pre-existed service, and if 
so, whether it is at least as likely as 
not that the pre-service bilateral foot 
disorder increased in severity during or 
as a result of the appellant's military 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a bilateral foot 
disorder, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If any benefit sought on appeal 
remains denied, both the veteran and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).






